Order entered October 22, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00748-CV

                         HKS/WS, A JOINT VENTURE, Appellant

                                              V.

                           HALFF ASSOCIATES, INC., Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-17458

                                          ORDER
       Before the Court is the parties’ October 17, 2019 second joint motion for an extension of

time to file appellee’s brief. The parties inform the Court that they have reached a tentative

settlement agreement and are in the process of finalizing the appropriate documents. We

GRANT the motion and extend the time to November 12, 2019.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE